NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued June 6, 2018 
                                  Decided June 19, 2018 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐2405 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 1:16 CR 496‐1 
MICHAEL M. MARTINEZ,                              
      Defendant‐Appellant.                       Edmond E. Chang, 
                                                 Judge. 
 
                                        O R D E R 
 
        On May 5, 2016, Michael Martinez approached a car in Chicago’s Little Village 
neighborhood and pointed a loaded .357 revolver at two people he believed to be rival 
gang members. They instead were Chicago police detectives. Martinez’s subsequent 
arrest led to his pleading guilty to being a felon in possession of a firearm, for which he 
received a sentence of 117 months’ imprisonment, three months below the advisory 
guidelines range. Martinez contends that the district court committed procedural errors 
that affected his sentence and warrant remanding for resentencing. The record shows 
otherwise, so we affirm.     
 
No. 17‐2405                                                                        Page 2 
 
                                                I 
                                                  
        Martinez’s conduct in May 2016 occurred on an evening when he was under the 
substantial influence of drugs and alcohol. As the two detectives saw Martinez 
approaching their unmarked sedan with a drawn gun, they announced themselves as 
police. Martinez then turned and ran. A brief foot chase ended with the officers catching 
Martinez, seizing the drawn gun, and finding not only a second fully loaded firearm, a 
.40 caliber semi‐automatic revolver, but also a reserve magazine with multiple rounds 
of ammunition. A grand jury subsequently indicted Martinez for possessing two 
firearms following a prior felony conviction, in violation of 18 U.S.C. § 922(g). Martinez 
pleaded guilty, and the case proceeded to sentencing. 
 
        Sentencing began with the parties agreeing that Martinez’s advisory range under 
the Sentencing Guidelines mirrored the ten‐year statutory maximum sentence Congress 
established in section 922(g). The government then asked the district court to impose 
the maximum sentence, emphasizing the gravity of Martinez’s offense conduct 
(pointing a loaded gun at police officers), and his extensive criminal history (five prior 
felony convictions). One of those five felonies occurred in 1988, and entailed Martinez, 
in frightening similarity to the conduct that landed him in the district court, firing 
gunshots into a car he believed contained rival gang members. That time the car 
contained children, and resulted in Martinez murdering a 13‐year‐old girl.   
 
        For his part at sentencing, Martinez underscored aspects of his upbringing and 
background that he believed mitigated against a ten‐year sentence. He explained that he 
grew up without parental supervision, joined the Latin Kings at 14, and found himself 
beholden to the grip of gang life and drug abuse, all of which ultimately resulted in 
multiple criminal convictions and him spending nearly 30 years of his adult life 
incarcerated. Martinez drew particular attention to extreme hardship he endured for ten 
years (between 1999 and 2009) in solitary confinement in Illinois’ now‐shuttered Tamms 
supermax facility. Life within Tamms, Martinez elaborated, entailed complete isolation 
for 23 hours each day in an environment scarred by inmates experiencing severe and 
recurring mental breakdowns—conditions that prevented rehabilitation. Martinez also 
sought a reduced sentence by pointing to social science studies finding that the risk of 
being apprehended, rather than the length of a sentence, is what most serves as a 
general deterrent to crime.   
 
        After considering the totality of this information, the district court sentenced 
Martinez to 117 months’ imprisonment, three months below the advisory guidelines 
No. 17‐2405                                                                            Page 3 
 
range. In doing so, the district court, after identifying the sentencing factors delineated 
in 18 U.S.C. § 3553(a), emphasized that Martinez committed “the most serious form of 
the felon‐in‐possession crime” by drawing a gun and pointing it at others (here, police 
officers), only then to be found in possession of a second loaded gun. So, too, did the 
district court highlight Martinez’s “extremely serious criminal history,” including the 
1988 murder of the 13‐year‐old girl. On a more positive note for Martinez, the district 
court credited him for accepting responsibility for his offense conduct as well as 
participating in substance abuse programs while detained following his federal arrest.     
 
        The district court also expressly addressed Martinez’s two mitigation arguments. 
First, the court recognized the mental impact that solitary confinement at Tamms had 
on Martinez, making clear that this hardship was being “take[n] into account” in 
determining the appropriate sentence. The district court determined that the ultimate 
mitigating value of Martinez’s experience at Tamms was “very limited,” however, as 
Martinez found himself in solitary confinement not because of a random decision of the 
Illinois Department of Corrections, but because he had assaulted two correctional 
officers. Second, the district court, while acknowledging the academic studies Martinez 
had identified regarding the relative lesser importance of the length of a sentence 
compared with the risk of being apprehended, concluded that considerations of general 
deterrence remain an appropriate factor at sentencing. 
 
        The district court then took care to explain why, after “balancing all these 
factors,” a sentence of 117 months’ imprisonment was appropriate: 
                
               I’m going to sentence you to something slightly short of [120 
               months] just to express some amount of optimism and hope 
               that you will rehabilitate, as well as to reflect the fact that 
               you did plead guilty, and you really could have rolled the 
               dice in this case at trial and probably faced a very similar 
               sentence. 
No. 17‐2405                                                                             Page 4 
 
 
The district court also imposed a term of three years’ supervised release, ordered 
forfeiture, and imposed the mandatory $100 special assessment.   
 
        Before advising Martinez of his right to appeal and closing the proceeding, the 
district court stated that it would recommend that the Bureau of Prisons provide 
Martinez with substance abuse and mental health treatment, including through RDAP, 
its Residential Drug Abuse Program. The district court told Martinez that “[g]etting into 
that program is going to be conditioned on how well you perform, you know, in 
prison” and that the program “can shave as much as like a year off your sentence.”     
 
                                               II 
 
        Reviewed de novo and measured against the requirements announced in Gall v. 
United States, 552 U.S. 38, 51 (2007), and our accompanying case law, we conclude that 
the district court committed no procedural error in sentencing Martinez.     
 
        The record shows that the district court adequately considered the two primary 
arguments Martinez advanced in mitigation. The court expressly acknowledged the 
“mental impact” of the prolonged solitary confinement and other conditions Martinez 
endured while confined for ten years at Tamms. Indeed, the court went further and 
observed that “there is certainly room to debate how productive it is to put someone 
into that segregation situation … because then what happens when the person is 
released … and has that form of punishment actually put the person on the path of re‐
offending.” But the district court was quick to add that Martinez landed in solitary 
confinement because he had assaulted Illinois correctional officers. That Martinez 
disagrees with the weight the district court chose to give his argument does not mean 
the position was ignored or misunderstood. See United States v. Haskins, 511 F.3d 688, 
696 (7th Cir. 2007). 
 
        Nor did the district court disregard or improperly discount Martinez’s argument 
about the limited value of long sentences to achieve general deterrence. The record 
shows the opposite. The district court expressly acknowledged the academic studies 
identified by Martinez and, albeit briefly, explained that those studies do not eliminate 
the propriety of considering the general deterrent effect achieved by a particular 
sentence—an observation on all fours with 18 U.S.C. § 3553(a)(2)(B). The law requires 
no more, as a sentencing court’s discussion of a mitigating factor need not be lengthy to 
be sufficient. United States v. Davis, 764 F.3d 690, 694 (7th Cir. 2014). That is especially so 
No. 17‐2405                                                                            Page 5 
 
where, as here, the district court imposed a sentence below the advisory guidelines 
range. See United States v. Kappes, 782 F.3d 828, 847 (7th Cir. 2015).   
 
        What Martinez has correct on appeal, and the government agrees, is that the 
district court committed an error in encouraging him to enroll in RDAP as a way of 
receiving not just substance abuse treatment but also the possibility of a reduced 
sentence. Inmates like Martinez who are convicted of unlawful possession of a firearm 
are ineligible for early release through RDAP. See 28 C.F.R. § 550.55(b)(5)(ii).     
 
        The district court’s erroneous statement does not in and of itself mandate 
resentencing. The question is whether the district court’s inaccurate belief about 
Martinez’s eligibility for early release through RDAP influenced the selection of the 
ultimate sentence. See Williams v. United States, 503 U.S. 193, 203 (1992) (stating that 
appellate courts should ask “whether the district court would have imposed the same 
sentence had it not relied upon the invalid factor”); United States v. Smith, 562 F.3d 866, 
873–74 (7th Cir. 2009) (affirming because defendant could not show that the district 
court relied on error about early‐release prospects in imposing sentence).   
 
        Martinez cannot satisfy this standard, for the record plainly shows that the 
district court’s statements about RDAP and the potential for early release came after the 
announcement of the sentence. In explaining why 117 months was an appropriate 
sentence, the district judge never once referred to RDAP or its potential effect on the 
overall time Martinez would serve. The fairest reading of the record is that the district 
court mentioned RDAP as an after‐thought, as a way not of explaining any aspect of the 
announced sentence, but rather of encouraging Martinez to pursue every rehabilitation 
opportunity available to him while incarcerated. See, e.g., United States v. Hollins, 847 
F.3d 535, 540 (7th Cir. 2017) (district court’s commenting about adequacy of sobriety 
programs in prison did not signal reliance on rehabilitative programming when 
imposing sentence); United States v. Lucas, 670 F.3d 784, 795 (7th Cir. 2012) (district 
court’s discussing rehabilitation opportunities within prison was not erroneous).   
 
        This conclusion makes all the more sense in light of the fact, which the district 
court recognized, that decisions about participation in RDAP rest entirely with the 
Bureau of Prisons, not sentencing courts. See Tapia v. United States, 564 U.S. 319, 330–31 
(2011); Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011). The district court did not 
promise Martinez admission to RDAP or in any way indicate that the intended and 
appropriate sentence was anything other than 117 months’ imprisonment. In short, the 
No. 17‐2405                                                                         Page 6 
 
district court did not rely on a misimpression about any potential early release as part 
of deciding upon a proper sentence for Martinez. 
 
        Accordingly, we AFFIRM the judgment of the district court.